Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 08/19/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of Applicant's IDS form SB08 filed 06/11/2018 is attached to the instant Office action.

Response to Amendment
3.	This action is in response to the Amendment filled on 11/19/2021. The amendment has been entered. Claims 1-3, 9 and 11 have been amended. Claims 1-16 are pending, with claims 1 and 9 being independent in the instant application. 
Response to Arguments
4.	 Applicant's Arguments/Remarks filed on 12/22/2021 on page 6-9 regarding
35 U.S.C. 101 rejections have been fully considered and are found persuasive in view
of the amended claims and presented Arguments/Remarks by the Applicant. Therefore, the previous rejection regarding 35 U.S.C. 101 being withdrawn in this current office action.  
Applicant's Arguments/Remarks filed on pages 9-10 regarding 35 U.S.C. 103

to the claims and amended rejections detailed below. The new ground of rejections is
necessitated by Applicant's claim amendments. The prior arts Nabi et al. and Farahmand et al. taught the independent claims 1 and 9. Therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).

Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
 4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL paper “Adjoint-Based Optimization of Displacement Ventilation Flow” by Nabi et al. (IDS provided on 08/19/2021) (hereinafter Nabi) and in view of Farahmand et al. (Pub. No. US2018/0100662A1) (hereinafter Farahmand).
	Regarding claim 1, Nabi teaches A computer-implemented system for designing a heating ventilation and air conditioning (HVAC) system to condition an environment (Nabi disclosed in page 2-3: “Design of indoor environments has the twin goals of providing optimal thermal comfort … The complicated dynamics of airflow within the built environment, and its interaction with occupants, electrical devices and the exterior, necessitate development of a systematic approach … There are various methods to determine air velocity, temperature, relative humidity, and contaminant concentration in a room … engineers have been able to design HVAC systems to achieve desired conditions in the built environment … An efficient determination of the design of an HVAC system for a desirable built environment requires a systematic approach that starts with the design objective.”) by pushing air to the environment through a set of inlets at a set of locations on one or multiple walls of the environment, (Nabi discussed in page 4-5 under section 2, where a space being assumed to be a two-dimensional cavity with bottom and top vents, is subjected to a prescribed inflow provided by an air conditioning unit or a mechanical machine. Two qualitatively different types of flow are generated, by opening the doorway and turning on the heat source. The plume, due to density differences, ascends toward the ceiling while the air in the ambient is entrained into the plume resulting in continuous mixing. walls and modifies the temperature in the room. A vertical flow is injected in the room from the inlet in the meantime. Therefore, it is understood in Nabi’s disclosure by opening the doorway and turning on the heat source inflow by bottom and top vents (or set of inlets) of an air conditioning unit, pushed air to the environment at a set of locations on one or multiple walls of the environment (because plume of HVAC contains mixed air and spread it out to the multiple walls of the environment) and the computer-implemented system being implemented (by using OpenFOAM software framework) for designing the HVAC system).
	wherein Nabi teaches the HVAC design system is configured to design the HVAC system based on parameters determined by the HVAC simulation system, the computer-implemented system comprising: (Nabi disclosed in page 3 (at 2nd para): “An efficient determination of the design of an HVAC system for a desirable built environment requires a systematic approach that starts with the design objective. The design objective can be expressed in terms of field variables, e.g. air velocity or temperature, representing thermal comfort, energy consumption, air quality, etc. … In this paper, we formulate and solve a model test-case problem to determine inlet velocity and temperature that optimize a certain cost functional related to maintaining desired temperature distribution in part of a room … The open source software Open Field Operation and Manipulation (OpenFOAM) is used as the numerical tool to develop our continuous-adjoint based framework.” Nabi discussed in page 10-11, an optimization problem has been described that is subsequently solved via both analytical and numerical approaches and the parameters Td and Vd denote the desired Nabi. In order to validate the numerical methodology, a reduced-order analytical model for the system being developed. Analytical solutions for the optimal inlet velocity and temperature have been derived using the analytical model. Therefore, it is concluded that Nabi teaches designing the HVAC system based on parameters (or design variables such as desired temperature and velocity) determined/derived by the HVAC simulation system (OpenFOAM numerical tool)).
 Nabi teaches accept thermal data indicative of a target distribution of thermal state in the environment, wherein each thermal state at a location in the environment includes one or a combination of a temperature, a velocity, and humidity of the air; (Nabi discussed in page 10-11 under section 4 (at last para), an optimization problem has been described that is subsequently solved via both analytical and numerical approaches and the parameters Td and Vd denote the desired temperature and velocity respectively. Besides, air velocity and temperature as parameters affecting thermal comfort, also other parameters, e.g. relative humidity is considered as well. Here, as a proxy for thermal comfort, the deviation of T from Tcomf being measured, which is defined as the comfortable temperature. In page 17 under Table 1, the thermal data can be seen for several cases for the local comfort problem, where the temperature, θin = (Tin−Tcomf)/ (Ts −Tcomf), being defined for 10 different cases. It has been mentioned, in page 3 (at last para) that a model test-case problem being formulated and solved in this paper, in order to determine inlet velocity and 
Nabi teaches accept environmental data indicative of digital representation of a geometry of the environment and energy exchange at the environment; (Nabi discussed in page 12-13, under section 4.2, an analytical model being derived to find the optimal inlet conditions, i.e. T°in and V°in, while focusing on a local comfort problem. The specific constraint being considered on the incoming energy of the flow expressed has been shown in terms of enthalpy flux, in equation (21): Tin Vin = d, where d is a given constant value proportional to enthalpy flux in constrained problem. In page 17 under Table 1, the environmental data can be seen for several cases for the local comfort problem, where the values of ζ, for non-dimensional interface height and ω for height of the region of interest (at 3rd and 4th columns respectively of Table 1) are the digital representation of a geometry of the environment/room. (since d is the constraint on the inlet conditions imposed by Eq. (21). It has been discussed in page 5 under section 2: “By opening the doorway and turning on the heat source, two qualitatively different types of flow are generated. The plume, due to density differences, ascends toward the ceiling while the air in the ambient is entrained into the plume resulting in continuous mixing. When the plume reaches the ceiling, it spreads out toward the end walls and modifies the temperature in the room.” Nabi discussed here about the energy exchange at the environment/room). 
Nabi teaches select one or more design variables for designing the HVAC system; (Nabi disclosed in page 4 under section 2: “We assume that the space, for simplicity chosen to be a two-dimensional cavity with bottom and top vents, is subjected to a prescribed inflow provided by an air conditioning unit or a mechanical machine … the inflows and outflows are driven dynamically by pressure differences associated with density differences between the interior and exterior fluids. Therefore, the inlet temperature and velocity, (Tin, Vin) are design variables for our problem.” Here, Nabi teaches about selecting two design variables (inlet temperature and velocity) for designing the HVAC system).
Nabi teaches … the HVAC simulation system configured to simulate an operation of the HVAC system by coupling a building envelope model (BEM) for simulating, thermal states of the air at the walls of the environment unconditioned by the HVAC system, an airflow dynamics model (ADM) defining a distribution of a thermal state in the environment subject to boundary conditions defined by the thermal states of the air at the walls of the environment and thermal states of the air at the set of inlets at the set of locations, (Nabi disclosed in page 3 (at last para): “In this paper, we formulate and solve a model test-case problem to determine inlet velocity and temperature that optimize a certain cost functional related to maintaining desired temperature distribution in part of a room … The open source software Open Field Operation and Manipulation (OpenFOAM) is used as the numerical tool to develop our continuous-adjoint based framework.” In page 4-5 under section 2: The BEM Page 2 of 11model being discussed in 4-5 under section 2: The schematic of the model test case problem for the domain D has been shown in Fig. 1, the height of the room, inlet temperature distribution in the room/environment). Moreover, Eq. (3) implies that at the lower layer the temperature matches that of the inlet, and at the upper layer it equals that of the plume at the interface height to ensure buoyancy (energy) conservation. Here, a model test-case problem being solved and formulated by implementing open source software “OpenFOAM” as the numerical tool or simulation system. It has been discussed above that Fig. 1 is the schematic of the model test case problem for the domain D (environment), where the height of the room, inlet area, heat flux through the upper vent and the interface height of plume being considered as the modelling of simplified model or BEM model which indicated the thermal states of the air at the walls of the environment. 
In page 3 it has been discussed, “indoor airflow dynamics optimization is aimed at obtaining optimal boundary actuation that leads to desired airflow temperature and velocity distribution characteristics in the domain of interest … the use of Reynolds-Averaged Navier-Stokes (RANS) models ...” In page 7 under section 3.1 (at 1st para): “We note that other computational frameworks, such as Large Eddy Simulation (LES) models, are also popular for built environment simulation … RANS optimization with finite difference sensitivities … For select cases, we also consider a Dirichlet boundary condition for the source, i.e. T = Ts is implemented on the source region of the wall. Nabi discussed in his paper that Direct-Adjoint-Looping (DAL) method being applied for optimizing a cost functional related to have desired temperature distribution in the room/environment. The DAL method can be extended to any RANS turbulence model. Here, this RANS model is the airflow dynamics model (ADM), defined the distribution of a thermal state (the air at the walls of the room) in the environment subject to boundary conditions and the thermal states of the air at the set of inlets at the set of locations. Therefore, it is concluded that HVAC simulation system simulated the operation of the HVAC system coupled two models, BEM and ADM by implementing DAL method).
and Nabi teaches an HVAC model for simulating the thermal states of the air at the set of inlets at the set of locations by simulating dynamics of the operation of the HVAC system conditioning the environment by pushing air to the environment through the set of inlets at the set of locations, (Nabi discussed in page 12 under section 4.2, the analytical model is employed to find the optimal inlet conditions, i.e. T°in and V°in, while focusing on a local comfort problem. The specific constraint being considered on the incoming energy of the flow expressed, has been shown in terms of enthalpy flux, in equation (21): Tin Vin = d, where d is a given constant value proportional to enthalpy flux in constrained problem. It has been discussed in page 19 (at last para), that the analytical model predicts two layers which are assumed to be well-mixed. Therefore, for the analytical model, the impact of the source is manifested as the temperature jump across the interface and the desired temperature is assumed as a constant field with T = Tcomf everywhere in the region of interest Ω. Moreover, it has been mentioned in page 20 at section 6, a reduced-order parameter values being demonstrated, where the numerical and analytical models agree and being referred as the “intermediate regime” and moreover, analytical solutions for the optimal inlet velocity and temperature have been derived in this intermediate regime using the analytical model. Here, this “analytical model” is considered as HVAC model for simulating the thermal states of the air at the set of inlets at the set of locations by simulating dynamics of the operation of the HVAC system). and one or more design variables such as analytical solutions for the “optimal inlet velocity and temperature” have been derived 
Nabi teaches wherein the HVAC simulation system is configured to determine values of the one or more design variables, minimizing a multi-objective cost function of a combination of a cost of the operation of the HVAC system pushing air to the environment through the set of inlets and a difference between the target thermal state distribution (Nabi discussed in page 20-21 under section 6, the problem of optimizing the temperature and velocity distribution in a domain being studied and by using the DAL method, ‘optimal’ velocities and temperatures of the inlet flow, constrained to be at fixed enthalpy value have been computed which lead to minimization of a cost function that penalizes deviation from a desired temperature and velocity field in part of the domain, the ‘region of interest’. It has been shown that the DAL method recovers the design inlet velocity and temperature and also the enthalpy-constrained optimization being studied, if the fixed value of inlet enthalpy, increasing the height of the region of interest results in an optimal solution where part of the upper layer is inside that region. Therefore, it is concluded that values of one design variables (e.g. inlet enthalpy) being determined and thus minimized the multi-objective cost function).
and Nabi teaches a current thermal state distribution according to the ADM Page 2 of 11model with the boundary conditions including the thermal state simulated by the BEM model and the thermal state simulated by the HVAC model for different values of the design variables; (Nabi taught about the ADM Page 2 of 11model with the boundary conditions in page 3, “indoor airflow dynamics optimization is aimed at obtaining optimal boundary actuation that leads to desired airflow temperature and velocity distribution characteristics in the domain of interest … the use of Reynolds-Averaged Navier-Stokes (RANS) models ...” In page 7 under section 3.1 (at 1st para): “We note that other computational frameworks, such as Large Eddy Simulation (LES) models, are also popular for built environment simulation … RANS optimization with finite difference sensitivities … For select cases, we also consider a Dirichlet boundary condition for the source, i.e. T = Ts is implemented on the source region of the wall …”. The BEM Page 2 of 11model being discussed in 4-5 under section 2: The schematic of the model test case problem for the domain D has been shown in Fig. 1, the height of the room, inlet area, heat flux through the upper vent and the interface height of plume and the temperature in the upper layer have distributed around the room/environment are 
Moreover, in page 20-21 under section 6, it has been discussed: “In this paper, we have studied the problem of optimizing the temperature and velocity distribution in a domain containing turbulent buoyancy-driven flow associated with a plume rising from a line heat source. As examples of the utility of the DAL method, we compute ‘optimal’ velocities and temperatures of the inlet flow, constrained to be at fixed enthalpy value … For a fixed value of inlet enthalpy, increasing the height of the region of interest results in an optimal solution where part of the upper layer is inside that region. We also compute optimal solutions for cases where the desired temperature increases linearly or quadratically with height … In displacement ventilation, the direct supply of ambient cold air and resulting temperature stratification in the building … Therefore, we focus on the practically relevant constrained optimization of displacement ventilation. For a given heat load in the room, provided that H is large enough so that the set of parameters are in the intermediate regime, our algorithm optimizes temperature distribution in the occupied region under the constraint of fixed enthalpy flux of the inlet.” It is understood that ADM Page 2 of 11model with the boundary conditions being simulated by the BEM model because “Direct-Adjoint-Looping (DAL)” method being applied for optimizing a cost functional related to have desired temperature distribution in the room/environment. The analytical model as HVAC model being simulated for different values of the design variables (e.g. fixed value of inlet enthalpy, increasing the height of the region of interest results in an optimal solution, fixed enthalpy flux of the inlet optimized the temperature distribution in the occupied region/environment)). 
Nabi teaches output the one or more determined design variables to the HVAC design system … (Nabi disclosed in page 20-21 under section 6: “In this paper, we have studied the problem of optimizing the temperature and velocity distribution in a domain containing turbulent buoyancy-driven flow associated with a plume rising from a line heat source. As examples of the utility of the DAL method, we compute ‘optimal’ velocities and temperatures of the inlet flow, constrained to be at fixed enthalpy value … For a fixed value of inlet enthalpy, increasing the height of the region of interest results in an optimal solution where part of the upper layer is inside that region. We also compute optimal solutions for cases where the desired temperature increases linearly or quadratically with height … Therefore, we focus on the practically relevant constrained optimization of displacement ventilation. For a given heat load in the room, if H is large enough so that the set of parameters are in the intermediate regime, our algorithm optimizes temperature distribution in the occupied region under the constraint of fixed enthalpy flux of the inlet.” The analytical model as HVAC model being simulated and thus produced the output with determined the design variables of HVAC system such as fixed value of inlet enthalpy, increasing the height of the region of interest results in an optimal solution, fixed enthalpy flux of the inlet optimized the temperature distribution in the occupied region/environment.
and Nabi teaches design the HVAC system based on the design variables determined by the HVAC simulation system. (Nabi disclosed in page 2-3: “Design of indoor environments has the twin goals of providing optimal thermal comfort … The complicated dynamics of airflow within the built environment, and its interaction with occupants, electrical devices and the exterior, necessitate development of a systematic approach … There are various methods to determine air velocity, temperature, relative humidity, and contaminant concentration in a room … engineers have been able to design HVAC systems to achieve desired conditions in the built environment …”. In page 21 under section 6: “An initial validation of the numerical optimization method is done using an inverse-design problem. We show that the DAL method recovers the design inlet velocity and temperature exactly. Several cases of enthalpy-constrained optimization are then studied … For a fixed value of inlet enthalpy, increasing the height of the region of interest results in an optimal solution where part of the upper layer is inside that region. We also compute optimal solutions for cases where the desired temperature increases linearly or quadratically with height … Implementing a correct thermal comfort model requires consideration of several parameters such as air temperature, velocity, relative humidity, clothing … The close agreement of the optimal solutions computed using the DAL method for this test-case with those obtained from experimentally validated analytical models provides motivation for further development of numerical optimization tools for optimal design of the indoor environment.” Nabi discussed several design parameters or variables such as air temperature, velocity, relative humidity, for fixed value of inlet enthalpy while increasing the height of the region of interest are considered as design variables determined by the HVAC simulation system during the designing of HVAC system).
However, Nabi do not explicitly teach the system includes an HVAC design system operatively connected to an HVAC simulation system over a wired or a wireless communication channel, at least one processor; and a memory having instructions stored thereon that, when executed by the at least one processor, cause the HVAC design system to: submit the thermal data, the environmental data, and the design variables over the communication channel to the HVAC simulation system … and output the one or more design variables … over the communication channel.
wherein Farahmand teaches the system includes an HVAC design system operatively connected to an HVAC simulation system over a wired or a wireless communication channel, the computer-implemented system comprising: at least one processor; and a memory having instructions stored thereon that, when executed by the at least one processor, cause the HVAC design system to: (Farahmand disclosed in page 1 para [0007]: “a controller for operating an air-conditioning system conditioning an indoor space includes a data input to receive state data of the space at multiple points in the space ; a memory to store a code of a reinforcement learning algorithm … a processor coupled to the memory determines a value function outputting a cumulative value …” In page 9 para [0105]: “, the embodiments may be implemented using hardware, software or a combination thereof. When implemented in software, the software code can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers.” Here, the computer with having memory and processor is the HVAC simulation system. Moreover, according to page 2 para [0015], a computer system controls an HVAC system. It has been discussed in page 3 para [0028-0029], The HVAC system includes sensors in the room for reading the temperature, humidity, and airflow around the room. The sensors can be wireless sensors that communicate with the controller via the data input/output unit. Therefore, it 
Farahmand teaches submit the thermal data, the environmental data, and the design variables over the communication channel to the HVAC simulation system … (Farahmand discussed in page 1 para [0002], The sensors are thermometers at various locations in the building, or infrared cameras that can read the temperature of the people, objects, and walls in the room. These data read by the sensors at different locations such as, in the building, temperature of the people, objects, and walls in the room etc. are environmental data. In page 3 para [0028 and 0030], it has been mentioned, the HVAC system includes sensors in the room for reading the temperature, humidity, and airflow around the room. In FIG. 2A, the controller receives signals from the sensors via the data input/output (I/0) unit. The data I/O unit includes a wireless detection module that receives wireless signals from wireless sensors included in the sensor or wireless input devices. In page 1 para [0008], it has been discussed that a controlling method of an air-conditioning system conditioning an indoor space and the controlling method includes steps of measuring, by using at least one sensor, state data of the space at multiple points in the space. It has been discussed in page 4 para [0051], a control problem is considered in which the PDE is controlled by changing the boundary temperature and the airflow velocity. Moreover, in page 7 para [0085], the snapshot of the temperature and airflow field in the HVAC control system is measured using multitude of spatially distributed temperature and airflow sensors. Here, the temperature and the airflow velocity are the design 
and Farahmand teaches output the one or more … design variables to the HVAC design system over the communication channel; (Farahmand discussed in page 6 para [0073], for controlling PDEs by considering each high- dimensional state of the PDE as a two, three or more than three-dimensional image. The states can be vectors consisting of pixel values of IR images indicating temperature distribution in a space taken by an IR camera, or scalar numbers related to temperature, humidity or air-flow data obtained by the sensor …The IR camera outputs or generates images corresponding to pixels indicating temperature information …The images measured by the identical IR camera provide temperature changes or temperature transitions as a function of time. Accordingly, the difference between the temperature distributions in the room at different time can be input to the controller of the HVAC system in different states (or state data) via the data input/output unit. Therefore, one or more design variables (e.g. temperature, an airflow, and humidity) being outputted in the I/O unit of the sensors (IR camera) to the HVAC design system over the communication channel (wireless sensors)).
Therefore, Nabi and Farahmand are analogous art because they are related in optimizing the design of heating ventilation and air conditioning (HVAC) system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nabi and Farahmand before him or her, to modify the accepting of thermal and environmental data and outputting of determined Nabi and include the submitting of thermal and environmental data and outputting of design variables of HVAC system over the communication channel of the HVAC simulation system of Farahmand. The suggestion/motivation for doing so would have been obvious by Farahmand because the temperature and the airflow velocity are the design variables of a HVAC system measured by the sensors, and state data as thermal data, the environmental data (e.g. the HVAC system includes sensors in the room for reading the temperature, humidity, and airflow around the room) are submitted to the wireless sensors that communicate with the controller via the data input/output unit and the design variables (temperature, humidity or air-flow) being outputted or generated the images indicating temperature information. (Farahmand disclosed in page 1 para [0002], page 3 para [0028-0030] and page 6 para [0073]). Therefore, it would have been obvious to combine Farahmand with Nabi to obtain the invention as specified in the instant claim(s).
Regarding claim 4, Nabi and Farahmand teach The simulation system of claim 1, wherein Nabi teaches the processor is configured to iteratively minimize the multi-objective cost function until a termination condition is met, wherein, to perform an iteration, the processor is configured to: determine a sensitivity of the multi-objective cost function to an update of the one or more design variables; (Nabi disclosed in page 11-12 under section 4.1: “We tackle the optimization problem in Eq. (12) by use of the Lagrangian L. We reformulate the optimization … where P = (Va, pa, Ta) is the vector of adjoint variables … It should be noted that we only identify the boundary conditions that (locally) minimize J (cost function according to page 2) … We choose the adjoint variable … The sensitivity equations with respect to design variables sensitivity of the cost function with respect to inlet velocity and temperature, i.e. the design variable … Determination of a solution begins with an initial guess for the design variables (Vin, Tin) … The set of ‘direct’ state and adjoint equations are solved in a loop and the subsequent sensitivity calculation is used to obtain the next guess for the optimal design variables. This process is repeated until the convergence criterion for the cost functional is satisfied …”. Therefore, a sensitivity of the multi-objective cost function being determined to an update of the one or more design variables (e.g. inlet velocity and temperature) and the whole process is solved in a loop and repeated until the convergence criterion for the cost functional is satisfied).
Nabi teaches update the one or more design variables in a direction of the sensitivity; (Nabi discussed in page 16-17 under section 5.2, The sensitivity of the cost function with respect to the inlet velocity being shown in both scenario such as unconstrained and constrained optimization. The extension of the DAL method to the more meaningful constrained optimization problem being discussed and the sensitivity with respect to inlet velocity is being shown in Eq. 35. Moreover, Eq. (39) computed the true gradient with respect to the inlet temperature, and it is used to improve the next guess in the constrained DAL method. Here, the corresponding guess for inlet velocity is obtained from the enthalpy flux constraint. Therefore, it is understood that one or more design variables (e.g. inlet velocity, inlet temperature) being updated in a direction of the sensitivity).
Nabi teaches determine the current distribution of thermal state according to the ADM with the updated one or more design variables; (Nabi disclosed in page indoor airflow dynamics. The close agreement of the optimal solutions computed using the DAL method for this test-case with those obtained from experimentally validated analytical models provides motivation for further development of numerical optimization tools for optimal design of the indoor environment … It is plausible that some optimal solutions to certain classes of indoor airflow optimization problems, e.g. those at least related to optimal mixing, may be found only by using the full set of adjoint equations, including those corresponding to the turbulence variables …”. Therefore, Nabi teaches the current distribution of thermal state being determined or seen when some optimal solutions to indoor airflow optimization problems found (related to optimal mixing is found in adjoint equations) according to the ADM with the updated one or more design variables (e.g. turbulence variables, as discussed)). 
and Nabi teaches determine the cost of operation of the HVAC system resulting in the updated one or more design variables. (Nabi discussed in page 22 under Appendix A, a Lagrangian is introduced to PDE-constrained optimization to account for governing equations and other bounds on design variables. Lagrangian being shown in Eq. 41 and in Eq. 42, Jacobians of the constraints (the Navier-Stokes equations, the continuity equation and the energy equation) and the objective or cost functional, respectively has been shown with respect to direct variables and input (control) variables. Therefore, Nabi teaches the cost of operation of the HVAC system being determined (in Eq. 42) resulted in the updated one or more design variables (input control variables)).
Regarding claim 5, Nabi and Farahmand teach The simulation system of claim 1, wherein Nabi teaches the termination condition is met when the sensitivity of the cost function is less than a first threshold, a value of the cost function is less than a second threshold, or a number of iterations is greater than a third threshold. (Nabi discussed in page 12 under section 4.1 (at last para), the sensitivity of the cost function with respect to inlet velocity and temperature, i.e. the design variables being obtained in Eq. 19. The iterative solution procedure has been illustrated and determination of a solution begins with an initial guess for the design variables (Vin, Tin). The set of ‘direct’ state and adjoint equations are solved in a loop and the subsequent sensitivity calculation is used to obtain the next guess for the optimal design variables. This process is repeated until the convergence criterion for the cost functional is satisfied …”. Here, the stopping condition or “convergence criterion” is used when the difference between successive approximations of the 2nd cost function and 1st cost function is equal or less than to an error “€”. Therefore, Nabi taught the abovementioned limitation in mathematical expression as discussed).
Regarding claim 6, Nabi and Farahmand teach The simulation system of claim 1, wherein Nabi teaches the target distribution of thermal 2state is provided for a section of the environment, and wherein the HVAC 3system conditions the environment to result in an uneven thermal distribution 4having at least two different values of thermal state at two different locations in sthe environment. (Nabi discussed in page 20 under section 5 (at last para): “Thermal Environmental Conditions for Human Occupancy, air temperature differences between the head level ... and ankle level should not exceed 3 degrees. Accordingly, we consider two Tcomf temperature difference between floor and ceiling …” Therefore, uneven thermal distribution having different values of thermal state (shown in Eq. 40) at two different locations (at ceiling and floor) in the environment).
Regarding claim 7, Nabi and Farahmand teach The simulation system of claim 1, wherein Nabi teaches the target distribution of thermal 2state is provided for the environment, and wherein the HVAC system conditions 3the environment to result in an even thermal distribution having same thermal 4state at each location in the environment. (Nabi discussed in page 21 under section 6 (at last para): “The close agreement of the optimal solutions computed using the DAL method for this test-case with those obtained from experimentally validated analytical models provides motivation for further development of numerical optimization tools for optimal design of the indoor environment … While we confirm the validity of this approach via comparison with finite-difference sensitivity computations, more work needs to be done in order to identify conditions under which this approach breaks down. It is plausible that some optimal solutions to certain classes of indoor airflow optimization problems, e.g. those at least related to optimal mixing, may be found only by using the full set of adjoint equations …”. Here, it has been discussed that by implementing DAL method, analytical models get validated and optimal solutions being found in indoor airflow optimization problems i.e. optimal mixing happened in the indoor environment, resulted in an even thermal distribution having same thermal state at each location in the environment).
Regarding claim 8, Nabi and Farahmand teach The simulation system of claim 1, wherein Nabi teaches the ADM represents the dynamics 2of the air in the environment using Navier-Stokes equations and energy 3equations, wherein a computational fluid dynamics (CFD) calculation is utilized 4to solve the Navier-Stokes equations and the energy equations to estimate the sdistribution of thermal state. (Nabi discussed in page 3-4: “While we perform validation of forward simulation (CFD) results by comparing with experimentally validated models the focus of our work is actually on implementation of RANS-based DAL optimization on buoyancy-driven flows.”  It has been discussed in page 20-21 under section 6, “In this paper, we have studied the problem of optimizing the temperature and velocity distribution in a domain … the utility of the DAL method, we compute ‘optimal’ velocities and temperatures of the inlet flow, constrained to be at fixed enthalpy value, which lead to minimization of a cost function … Analytical solutions for the optimal inlet velocity and temperature can then be derived in this intermediate regime using the analytical model. The choice of RANS turbulence model is a problem-specific task.” In page 22 under Appendix A, it has been mentioned, a Lagrangian is introduced to PDE-constrained optimization to account for governing equations and other bounds on design variables. Lagrangian being shown in Eq. 41 and in Eq. 42, Jacobians of the constraints (the Navier-Stokes equations, the continuity equation and the energy equation) and the objective or cost functional, respectively has been shown with respect to direct variables and input (control) variables. Moreover, in page 20 under section 6, it has been discussed, Therefore, Nabi teaches dynamics of the air in the environment using Navier-Stokes equations and energy equations, wherein a computational fluid dynamics (CFD) calculation is utilized to solve the Navier-Stokes equations and the energy equations to estimate the distribution of thermal state). 
Regarding claim 9, Nabi teaches A computer-implemented method for designing a heating ventilation and air conditioning (HVAC) system to condition an environment (Nabi disclosed in page 7 under section 3.2: “We use the OpenFOAM software framework, which is based on the finite-volume method and offers object-oriented implementations that suits the employed continuous adjoint formulation. In page 2-3: “There are various methods to determine air velocity, temperature, relative humidity, and contaminant concentration in a room … engineers have been able to design HVAC systems to achieve desired conditions in the built environment … An efficient determination of the design of an HVAC system for a desirable built environment requires a systematic approach that starts with the design objective.”) by pushing air to the environment through a set of inlets at a set of locations on one or multiple walls of the environment, (Nabi discussed in page 4-5 under section 2, where a space being assumed to be a two-dimensional cavity with bottom and top vents, is subjected to a prescribed inflow provided by an air conditioning unit or a mechanical machine. Two qualitatively different types of flow are generated, by opening the doorway and turning on the heat source. The plume, due to density differences, ascends toward the ceiling while the air in the ambient is entrained into the plume resulting in continuous mixing. When the plume reaches the ceiling, it spreads out toward the end walls and modifies the temperature in the room. A vertical flow is injected in the room from the inlet in the meantime. Therefore, it is understood in Nabi’s disclosure by opening the doorway and turning on the heat source inflow by bottom and top vents (or set of inlets) of an air conditioning unit, pushed air to the environment at a set of locations on one or multiple walls of the environment (because plume of HVAC OpenFOAM software framework) for designing the HVAC system).
wherein Nabi teaches the HVAC design system is configured to design the HVAC system based on parameters determined by the HVAC simulation system, the computer-implemented system comprising: (Nabi disclosed in page 3 (at 2nd para): “An efficient determination of the design of an HVAC system for a desirable built environment requires a systematic approach that starts with the design objective. The design objective can be expressed in terms of field variables, e.g. air velocity or temperature, representing thermal comfort, energy consumption, air quality, etc. … In this paper, we formulate and solve a model test-case problem to determine inlet velocity and temperature that optimize a certain cost functional related to maintaining desired temperature distribution in part of a room … The open source software Open Field Operation and Manipulation (OpenFOAM) is used as the numerical tool to develop our continuous-adjoint based framework.” Nabi discussed in page 10-11, an optimization problem has been described that is subsequently solved via both analytical and numerical approaches and the parameters Td and Vd denote the desired temperature and velocity respectively, to be maintained in region of interest, Ω. Moreover, in page 20 under section 6, it has been discussed that the problem of optimizing the temperature and velocity distribution in a domain has been studied in this paper by Nabi. In order to validate the numerical methodology, a reduced-order analytical model for the system being developed. Analytical solutions for the optimal inlet velocity and temperature have been derived using the analytical model. Nabi teaches designing the HVAC system based on parameters (or design variables such as desired temperature and velocity) determined/derived by the HVAC simulation system (OpenFOAM numerical tool)).
 Nabi teaches accept thermal data indicative of a target distribution of thermal state in the environment, wherein each thermal state at a location in the environment includes one or a combination of a temperature, a velocity, and humidity of the air; (Nabi discussed in page 10-11 under section 4 (at last para), an optimization problem has been described that is subsequently solved via both analytical and numerical approaches and the parameters Td and Vd denote the desired temperature and velocity respectively. Besides, air velocity and temperature as parameters affecting thermal comfort, also other parameters, e.g. relative humidity is considered as well. Here, as a proxy for thermal comfort, the deviation of T from Tcomf being measured, which is defined as the comfortable temperature. In page 17 under Table 1, the thermal data can be seen for several cases for the local comfort problem, where the temperature, θin = (Tin−Tcomf)/ (Ts −Tcomf), being defined for 10 different cases. It has been mentioned, in page 3 (at last para) that a model test-case problem being formulated and solved in this paper, in order to determine inlet velocity and temperature that optimize a certain cost functional for maintaining desired temperature distribution in part of a room or environment. Therefore, different temperature values, (θin in Table 1) are the thermal data being accepted, which is indicative of a target distribution of thermal state (desired temperature distribution) in the environment). 
Nabi teaches accept environmental data indicative of digital representation of a geometry of the environment and energy exchange at the environment; (Nabi in and V°in, while focusing on a local comfort problem. The specific constraint being considered on the incoming energy of the flow expressed has been shown in terms of enthalpy flux, in equation (21): Tin Vin = d, where d is a given constant value proportional to enthalpy flux in constrained problem. In page 17 under Table 1, the environmental data can be seen for several cases for the local comfort problem, where the values of ζ, for non-dimensional interface height and ω for height of the region of interest (at 3rd and 4th columns respectively of Table 1) are the digital representation of a geometry of the environment/room. (since d is the constraint on the inlet conditions imposed by Eq. (21). It has been discussed in page 5 under section 2: “By opening the doorway and turning on the heat source, two qualitatively different types of flow are generated. The plume, due to density differences, ascends toward the ceiling while the air in the ambient is entrained into the plume resulting in continuous mixing. When the plume reaches the ceiling, it spreads out toward the end walls and modifies the temperature in the room.” Nabi discussed here about the energy exchange at the environment/room). 
Nabi teaches select one or more design variables for designing the HVAC system; (Nabi disclosed in page 4 under section 2: “We assume that the space, for simplicity chosen to be a two-dimensional cavity with bottom and top vents, is subjected to a prescribed inflow provided by an air conditioning unit or a mechanical machine … the inflows and outflows are driven dynamically by pressure differences associated with density differences between the interior and exterior fluids. Therefore, the inlet temperature and velocity, (Tin, Vin) are design variables for our problem.” Here, Nabi 
Nabi teaches … the HVAC simulation system configured to simulate an operation of the HVAC system by coupling a building envelope model (BEM) for simulating, thermal states of the air at the walls of the environment unconditioned by the HVAC system, an airflow dynamics model (ADM) defining a distribution of a thermal state in the environment subject to boundary conditions defined by the thermal states of the air at the walls of the environment and thermal states of the air at the set of inlets at the set of locations, (Nabi disclosed in page 3 (at last para): “In this paper, we formulate and solve a model test-case problem to determine inlet velocity and temperature that optimize a certain cost functional related to maintaining desired temperature distribution in part of a room … The open source software Open Field Operation and Manipulation (OpenFOAM) is used as the numerical tool to develop our continuous-adjoint based framework.” In page 4-5 under section 2: “The schematic of the model test case problem for the domain D is shown in Fig. 1. The height of the room is H, the inlet area (divided by the width of the room) is ain, and the source buoyancy flux is B, which is related to the heat flux … Moreover, the buoyancy flux (or heat flux) through the upper vent should balance that of the plume at the interface height. Hence, the temperature in the upper layer must have the same value everywhere … in this region as the upper layer temperature is dictated by the plume temperature at y = h. Hence, in our simplified model the temperature field is … Eq. (3) implies that at the lower layer the temperature matches that of the inlet, and at the upper layer it equals that of the plume at the interface height to ensure buoyancy 
Moreover, in page 3 it has been discussed, “indoor airflow dynamics optimization is aimed at obtaining optimal boundary actuation that leads to desired airflow temperature and velocity distribution characteristics in the domain of interest … the use of Reynolds-Averaged Navier-Stokes (RANS) models ...” In page 7 under section 3.1 (at 1st para): “We note that other computational frameworks, such as Large Eddy Simulation (LES) models, are also popular for built environment simulation … RANS optimization with finite difference sensitivities … For select cases, we also consider a Dirichlet boundary condition for the source, i.e. T = Ts is implemented on the source region of the wall. Finally, for … boundary conditions, we used standard wall functions …”. Nabi discussed in his paper that Direct-Adjoint-Looping (DAL) method being applied for optimizing a cost functional related to have desired temperature distribution in the room/environment. The DAL method can be extended to any RANS turbulence model. Here, this RANS model is the airflow dynamics model (ADM), defined the distribution of a thermal state (the air at the walls of the room) in the environment subject to boundary conditions and the thermal states of the air at the set of inlets at the set of locations. Therefore, it is concluded that HVAC simulation system 
and Nabi teaches an HVAC model for simulating the thermal states of the air at the set of inlets at the set of locations by simulating dynamics of the operation of the HVAC system conditioning the environment by pushing air to the environment through the set of inlets at the set of locations, (Nabi discussed in page 12 under section 4.2, the analytical model is employed to find the optimal inlet conditions, i.e. T°in and V°in, while focusing on a local comfort problem. The specific constraint being considered on the incoming energy of the flow expressed, has been shown in terms of enthalpy flux, in equation (21): Tin Vin = d, where d is a given constant value proportional to enthalpy flux in constrained problem. It has been discussed in page 19 (at last para), that the analytical model predicts two layers which are assumed to be well-mixed. Therefore, for the analytical model, the impact of the source is manifested as the temperature jump across the interface and the desired temperature is assumed as a constant field with T = Tcomf everywhere in the region of interest Ω. Moreover, it has been mentioned in page 20 at section 6, a reduced-order analytical model for the system has been developed and this analytical model is based on the assumption of strong stratification and predicts an interface separating a well-mixed lower layer from a well-mixed upper layer. A range of parameter values being demonstrated, where the numerical and analytical models agree and being referred as the “intermediate regime” and moreover, analytical solutions for the optimal inlet velocity and temperature have been derived in this intermediate regime using the analytical model. Here, this “analytical model” is considered as HVAC model for 
Nabi teaches wherein the HVAC simulation system is configured to determine values of the one or more design variables, minimizing a multi-objective cost function of a combination of a cost of the operation of the HVAC system pushing air to the environment through the set of inlets and a difference between the target thermal state distribution (Nabi discussed in page 20-21 under section 6, the problem of optimizing the temperature and velocity distribution in a domain being studied and by using the DAL method, ‘optimal’ velocities and temperatures of the inlet flow, constrained to be at fixed enthalpy value have been computed which lead to minimization of a cost function that penalizes deviation from a desired temperature and velocity field in part of the domain, the ‘region of interest’. It has been shown that the DAL method recovers the design inlet velocity and temperature and also the enthalpy-constrained optimization being studied, if the enthalpy is chosen high enough, the optimal temperature is approaching the desired temperature in the region of interest, and the interface height is at or above the upper boundary of that region. For a fixed value of inlet enthalpy, increasing the height of the region of interest results in an optimal solution where part of the upper layer is inside that region. Therefore, it is concluded that values of one design variables (e.g. inlet enthalpy) being determined and thus minimized the multi-objective cost function).
and Nabi teaches a current thermal state distribution according to the ADM Page 2 of 11model with the boundary conditions including the thermal state simulated by the BEM model and the thermal state simulated by the HVAC model for different values of the design variables; (Nabi taught about the ADM Page 2 of 11model with the boundary conditions in page 3, “indoor airflow dynamics optimization is aimed at obtaining optimal boundary actuation that leads to desired airflow temperature and velocity distribution characteristics in the domain of interest … the use of Reynolds-Averaged Navier-Stokes (RANS) models ...” In page 7 under section 3.1 (at 1st para): “We note that other computational frameworks, such as Large Eddy Simulation (LES) models, are also popular for built environment simulation … RANS optimization with finite difference sensitivities … For select cases, we also consider a Dirichlet boundary condition for the source, i.e. T = Ts is implemented on the source region of the wall …”. The BEM Page 2 of 11model being discussed in 4-5 under section 2: The schematic of the model test case problem for the domain D has been shown in Fig. 1, the height of the room, inlet area, heat flux through the upper vent and the interface height of plume and the temperature in the upper layer have distributed around the room/environment are being considered as the BEM model which indicated the thermal states of the air at the walls of the environment. 
Moreover, in page 20-21 under section 6, it has been discussed: “In this paper, we have studied the problem of optimizing the temperature and velocity distribution in a domain containing turbulent buoyancy-driven flow associated with a plume rising from a line heat source. As examples of the utility of the DAL method, we compute ‘optimal’ velocities and temperatures of the inlet flow, constrained to be at fixed enthalpy value … resulting temperature stratification in the building … Therefore, we focus on the practically relevant constrained optimization of displacement ventilation. For a given heat load in the room, provided that H is large enough so that the set of parameters are in the intermediate regime, our algorithm optimizes temperature distribution in the occupied region under the constraint of fixed enthalpy flux of the inlet.” It is understood that ADM Page 2 of 11model with the boundary conditions being simulated by the BEM model because “Direct-Adjoint-Looping (DAL)” method being applied for optimizing a cost functional related to have desired temperature distribution in the room/environment. The analytical model as HVAC model being simulated for different values of the design variables (e.g. fixed value of inlet enthalpy, increasing the height of the region of interest results in an optimal solution, fixed enthalpy flux of the inlet optimized the temperature distribution in the occupied region/environment)). 
Nabi teaches output the one or more determined design variables to the HVAC design system … (Nabi disclosed in page 20-21 under section 6: “In this paper, we have studied the problem of optimizing the temperature and velocity distribution in a domain containing turbulent buoyancy-driven flow associated with a plume rising from a line heat source. As examples of the utility of the DAL method, we compute ‘optimal’ velocities and temperatures of the inlet flow, constrained to be at fixed enthalpy value … For a fixed value of inlet enthalpy, increasing the height of the region of interest results set of parameters are in the intermediate regime, our algorithm optimizes temperature distribution in the occupied region under the constraint of fixed enthalpy flux of the inlet.” The analytical model as HVAC model being simulated and thus produced the output with determined the design variables of HVAC system such as fixed value of inlet enthalpy, increasing the height of the region of interest results in an optimal solution, fixed enthalpy flux of the inlet optimized the temperature distribution in the occupied region/environment.
and Nabi teaches design the HVAC system based on the design variables determined by the HVAC simulation system. (Nabi disclosed in page 2-3: “Design of indoor environments has the twin goals of providing optimal thermal comfort … The complicated dynamics of airflow within the built environment, and its interaction with occupants, electrical devices and the exterior, necessitate development of a systematic approach … There are various methods to determine air velocity, temperature, relative humidity, and contaminant concentration in a room … engineers have been able to design HVAC systems to achieve desired conditions in the built environment …”. In page 21 under section 6: “An initial validation of the numerical optimization method is done using an inverse-design problem. We show that the DAL method recovers the design inlet velocity and temperature exactly. Several cases of enthalpy-constrained optimization are then studied … For a fixed value of inlet enthalpy, increasing the height optimal solution where part of the upper layer is inside that region. We also compute optimal solutions for cases where the desired temperature increases linearly or quadratically with height … Implementing a correct thermal comfort model requires consideration of several parameters such as air temperature, velocity, relative humidity, clothing … The close agreement of the optimal solutions computed using the DAL method for this test-case with those obtained from experimentally validated analytical models provides motivation for further development of numerical optimization tools for optimal design of the indoor environment.” Nabi discussed several design parameters or variables such as air temperature, velocity, relative humidity, for fixed value of inlet enthalpy while increasing the height of the region of interest are considered as design variables determined by the HVAC simulation system during the designing of HVAC system).
However, Nabi do not explicitly teach the system includes an HVAC design system operatively connected to an HVAC simulation system over a wired or a wireless communication channel, at least one processor; and a memory having instructions stored thereon that, when executed by the at least one processor, cause the HVAC design system to: submit the thermal data, the environmental data, and the design variables over the communication channel to the HVAC simulation system … and output the one or more design variables … over the communication channel.
wherein Farahmand teaches the system includes an HVAC design system operatively connected to an HVAC simulation system over a wired or a wireless communication channel, the computer-implemented system comprising: at least one processor; and a memory having instructions stored thereon that, when executed by the at least one processor, cause the HVAC design system to: (Farahmand disclosed in page 1 para [0007]: “a controller for operating an air-conditioning system conditioning an indoor space includes a data input to receive state data of the space at multiple points in the space ; a memory to store a code of a reinforcement learning algorithm … a processor coupled to the memory determines a value function outputting a cumulative value …” In page 9 para [0105]: “, the embodiments may be implemented using hardware, software or a combination thereof. When implemented in software, the software code can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers.” Here, the computer with having memory and processor is the HVAC simulation system. Moreover, according to page 2 para [0015], a computer system controls an HVAC system. It has been discussed in page 3 para [0028-0029], The HVAC system includes sensors in the room for reading the temperature, humidity, and airflow around the room. The sensors can be wireless sensors that communicate with the controller via the data input/output unit. Therefore, it is understood that HVAC design system operatively connected to an HVAC simulation system over a wired or a wireless communication channel (sensors are connected with the controller of the HVAC)).
Farahmand teaches submit the thermal data, the environmental data, and the design variables over the communication channel to the HVAC simulation system … (Farahmand discussed in page 1 para [0002], The sensors are thermometers at various locations in the building, or infrared cameras that can read the wireless sensors included in the sensor or wireless input devices. In page 1 para [0008], it has been discussed that a controlling method of an air-conditioning system conditioning an indoor space and the controlling method includes steps of measuring, by using at least one sensor, state data of the space at multiple points in the space. It has been discussed in page 4 para [0051], a control problem is considered in which the PDE is controlled by changing the boundary temperature and the airflow velocity. Moreover, in page 7 para [0085], the snapshot of the temperature and airflow field in the HVAC control system is measured using multitude of spatially distributed temperature and airflow sensors. Here, the temperature and the airflow velocity are the design variables of a HVAC system, therefore, it is concluded that thermal data, the environmental data, and the design variables being submitted over the communication channel (wireless sensors) to the HVAC simulation system). 
and Farahmand teaches output the one or more … design variables to the HVAC design system over the communication channel; (Farahmand discussed in page 6 para [0073], for controlling PDEs by considering each high- dimensional state of the PDE as a two, three or more than three-dimensional image. The states can be outputs or generates images corresponding to pixels indicating temperature information …The images measured by the identical IR camera provide temperature changes or temperature transitions as a function of time. Accordingly, the difference between the temperature distributions in the room at different time can be input to the controller of the HVAC system in different states (or state data) via the data input/output unit. Therefore, one or more design variables (e.g. temperature, an airflow, and humidity) being outputted in the I/O unit of the sensors (IR camera) to the HVAC design system over the communication channel (wireless sensors)).
Therefore, Nabi and Farahmand are analogous art because they are related in optimizing the design of heating ventilation and air conditioning (HVAC) system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nabi and Farahmand before him or her, to modify the accepting of thermal and environmental data and outputting of determined design variables of HVAC system of Nabi and include the submitting of thermal and environmental data and outputting of design variables of HVAC system over the communication channel of the HVAC simulation system of Farahmand. The suggestion/motivation for doing so would have been obvious by Farahmand because the temperature and the airflow velocity are the design variables of a HVAC system measured by the sensors, and state data as thermal data, the environmental data (e.g. the HVAC system includes sensors in the room for reading the temperature, humidity, Farahmand disclosed in page 1 para [0002], page 3 para [0028-0030] and page 6 para [0073]). Therefore, it would have been obvious to combine Farahmand with Nabi to obtain the invention as specified in the instant claim(s).
Regarding claims 12-16, Nabi and Farahmand teach The method of claim 9, are incorporating the rejections of claims 4-8 respectively because claims 12-16 have substantially similar claim language as claims 4-8, therefore claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nabi and Farahmand as discussed above for substantially similar rationale.
	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nabi and Farahmand and further in view of “Design Guide for Heating, Ventilating, and Air Conditioning Systems” from (U.S. Department of the Interior Bureau of Reclamation Technical Service Center) (hereinafter Design Guide). 
	Regarding claim 2, Nabi and Farahmand teach The simulation system of claim 1, wherein Nabi teaches the environmental data indicative 2of the energy exchange … (Nabi discussed in page 12-13, under section 4.2, an analytical model being derived to find the optimal inlet conditions, i.e. T°in and V°in, while focusing on a local comfort problem. The specific constraint being considered on the incoming energy of the flow expressed has been shown in terms of enthalpy flux, in equation (21): Tin Vin = d, where d is a given constant value proportional to enthalpy flux in constrained problem. It has been discussed in page 5 under section 2: “By opening the doorway and continuous mixing. When the plume reaches the ceiling, it spreads out toward the end walls and modifies the temperature in the room.” Nabi discussed here about the energy exchange at the environment/room).
However, Nabi and Farahmand do not explicitly teach … the energy exchange is based on one or more wall insulation, window 3insulation, average outside temperature, or solar radiation at the walls of the 4environment. 
Design Guide teaches … the energy exchange is based on one or more wall insulation, window 3insulation, average outside temperature, or solar radiation at the walls of the 4environment. (For purposes of applying prior art and to facilitate compact prosecution, Examiner would consider “the energy exchange is based on solar radiation at the walls of the environment.” The prior art Design Guide discussed about energy exchange in page 7 under heading ‘Superstructure Heating, Cooling, and Ventilation’: “Superstructure ventilation system should be independent of the main HVAC system. The space below the high superstructure ceiling tends to get very hot due to external solar heat gain and rising warm air from internal heat sources. If undisturbed, the air will stratify with the hottest air immediately below the ceiling and progressively cooler air moving towards the conditioned space below. Allowing air to stratify can reduce the cooling load in the conditioned space … Furthermore, only the radiant effect from the roof and upper walls (approximately 33 percent) reaches the floor level. Because of stratification, only the lower part of the superstructure, i.e. the 
Therefore, Nabi, Farahmand and Design Guide are analogous because they are related to have the design of heating ventilation and air conditioning (HVAC) system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nabi, Farahmand and Design Guide before him or her, to modify the temperature in the room/environment for exchanging the heat or energy of Nabi and Farahmand and include the energy exchanged based on the solar radiation at the walls of the 4environment of Design Guide. The suggestion/motivation for doing so would have been obvious by Design Guide because energy or heat got exchanged in ‘superstructure ventilation system’ when ceiling get very hot due to external solar heat and warm air rise from internal heat sources. The hottest air below the ceiling and progressively cooler air moved towards the conditioned space, so energy exchanged is based on the solar radiation at the walls of the 4environment (Design Guide disclosed in page 7 under heading ‘Superstructure Heating, Cooling, and Ventilation’). Therefore, it would have been obvious to combine Design Guide with Nabi and Farahmand to obtain the invention as specified in the instant claim(s). 
Regarding claim 10, Nabi and Farahmand teach The method of claim 9, is incorporating the rejections of claim 2, because claims 10 has substantially similar claim Nabi, Farahmand and Design Guide as discussed above for substantially similar rationale.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nabi, Farahmand and Design Guide and further in view of a website https://www.trane.com/Commercial/Uploads/Pdf/1100/diffusers_1104.pdf (hereinafter Trane).
Regarding claim 3, Nabi and Farahmand teach The simulation system of claim 1, wherein Nabi teaches the HVAC system design variables comprise HVAC system design variables and environment design variables, however, Nabi and Farahmand do not explicitly teach HVAC system design variables comprise a number of inlets, inlet 4locations at the wall of the environment, size of air-conditioner (AC) diffuser and a number of AC units, and wherein the environment design variables 6comprise a thickness of the walls of the environment, material of the wall 7insulation, material of window insulation and a window shading. 
wherein Design Guide teaches HVAC system design variables comprise the number of inlets, inlet 4locations at the wall of the environment … and number of AC units, and wherein the environment design variables 6comprise thickness of the walls of the environment, material of the wall 7insulation, material of the window insulation and window shading. (Examiner would interpret window insulation and window shading are same idea/concept and according to the conventional meaning in the art the inlets would be considered as ducts and AC units as chiller (because chillers are part of air handler units). Moreover, in light of Specification at para [00078]: Design Guide gave an approximate idea of different type of ducts in page 96-97, where two types of ducts (main and branch ducts) are used for Air System Supply. In ‘Exhaust System Velocities’ at least six different types of ducts (with different design velocity–ft/min) being used. Moreover, it has been mentioned in Table 11 about few more types of ducts have been used according to the Nature of contamination. Therefore, the number of inlets depends upon the requirement of HVAC design and this number varies for different facilities (it has been mentioned at least 14 types of ducts/inlets being used in page 96-97). In page 129 under heading ‘Exhaust air intakes/supply hood’: The location of exhaust air intake openings is dictated by the hazard present in the vault or gate chamber … the exhaust air intake must be located close to floor level.” Here, air intake or inlets of HVAC system are located close to floor level, i.e. inlets are located on the wall and close to the floor level. In page 135-136 under ‘Heating’ subsection ‘Vaults’: “In mildly cold climates, heat tape or insulation applied to the vault ceiling, walls, and vent pipes is sufficient to prevent freezing … In very cold climates where freezing is probable and heating is not possible or desired, valve vault covers should be insulated with 2 to 4-inch rigid Styrofoam board. The insulation should also be extended along the walls from the roof cover to minimum of 4-feet below ground level or frost level whichever is greater.” Here, wall got insulated in cold climates by using vault covers insulated with 2 to 4-inch rigid Styrofoam board. This chiller is normally used … the water chiller should be capable of being staged … using a reciprocating type water chiller or modulated from 10 percent load to full load using a centrifugal type water chiller.” Here, two types of chillers or AC units have been used in Design Guide. It has been mentioned in page 114 about ‘thermal conductivity’ to be multiplied by the correction factor. It is considered once the value of thermal conductivity or conductivity layer for the wall is known then the wall’s thickness can be determined).
	However, Nabi, Farahmand and Design Guide do not explicitly teach HVAC system design variables comprise … size of air-conditioner (AC) diffuser. 
	Trane teaches HVAC system design variables comprise … size of air-conditioner (AC) diffuser. (Trane disclosed about the size of AC diffuser in page D22 under ‘Diffuser Length’ heading, examples: “Light Fixture Diffuser Size – 2' x 2’, Light Fixture Diffuser Size – 3' x 3', Light Fixture Diffuser Size – 4' x 4'”, etc.).
Therefore, Nabi, Farahmand, Design Guide and Trane are analogous because they are related to have airflow around the environment which is one of the design variables when designing the HVAC system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nabi, Farahmand, Design Guide and Trane before him or her, to modify the design and environment design variables of Nabi, Farahmand and Design Guide and include the size of air-conditioner (AC) diffuser as one of the design variables of Trane. The suggestion/motivation for doing so would have been obvious by Trane because “When variable-flow cooling and constant-flow heating are combined in a zone, the zone air diffusers are usually selected at partial cooling load to ensure proper operation.” (Trane disclosed in page D2). Therefore, it would have been obvious to combine Trane with Nabi, Farahmand and Design Guide to obtain the invention as specified in the instant claim(s).    
Regarding claim 11, Nabi and Farahmand teach The method of claim 9, is incorporating the rejections of claim 3, because claims 11 has substantially similar claim language as claim 3, therefore claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nabi, Farahmand, Design Guide and Trane as discussed above for substantially similar rationale. 

Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erb et al. (Pub. No. US2016/0084512A1) disclosed an energy exchange system for conditioning air in an enclosed structure by HVAC system for conditioning ventilated and/or recirculated air in the structure. A liquid-to-air membrane energy exchanger (LAMEE) are fluidly coupled so that a desiccant liquid flows between the LAMEEs in a run around loop, similar to run-around heat exchangers and a passive run-around membrane energy exchange (RAMEE) system, with controlled auxiliary heat and/or water inputs or extractions. A method of exchanging energy between a desiccant and an air stream is provided. The method includes extending a plurality of panels through a housing of the energy exchanger to form desiccant channels and air channels. A flow rate of the desiccant with respect to a flow rate of the air stream is .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/     Examiner, Art Unit 2148


/REHANA PERVEEN/      Supervisory Patent Examiner, Art Unit 2148